                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:18 CV 136

ANGELA L. THOMAS,                                 )
                                                  )
              Plaintiff,                          )
                                                  )
       v.                                         )                 ORDER
                                                  )
ROBERT WILKIE, Acting Secretary                   )
United States Department of Veterans’             )
Affairs,                                          )
                                                  )
           Defendant.                             )
____________________________________              )

       This matter is before the Court sua sponte. A review of the Court’s docket reveals

the following:

       On July 12, 2017, Plaintiff, proceeding pro se, filed her Complaint in the United

States District Court for the Southern District of Georgia (Doc. 1) against David J. Shulkin,

Secretary of the Department of Veterans’ Affairs.

       On August 8, 2017, Plaintiff filed an Amended Complaint (Doc. 4).

       Effective March 28, 2018, Robert Wilkie succeeded David J. Shulkin as the Acting

Secretary of Veterans’ Affairs and therefore was automatically substituted for Secretary

Shulkin pursuant to Rule 25(d) of the Federal Rules of Civil Procedure (Doc. 13 at n. 1).

       On April 20, 2018, Defendant Wilkie filed a Motion to Dismiss or Transfer Venue

(Doc. 13).
           On May 10, 2018, Plaintiff filed an Opposition (Doc. 14).

           By Order entered on May 15, 2018, the Honorable G. R. Smith, United States

Magistrate Judge for the Southern District of Georgia, granted Defendant Wilkie’s Motion

to Transfer Venue and transferred the case to this Court. Judge Smith deferred ruling on

the Motion to Dismiss, and that Motion is now pending before the undersigned (Doc. 15).

           In their Motion to Dismiss and Opposition, respectively, the parties relied on case

law from the Eleventh Circuit and elsewhere, which is not surprising given that the case

was pending in the Southern District of Georgia when those documents were filed.

However, the transfer of this matter to this Court may require the application of different

authorities.

           The parties are therefore each DIRECTED to submit a list of controlling authorities

for courts within the Fourth Circuit, which authorities the parties contend support their

individual positions as stated in the Motion to Dismiss and Opposition. Bullet point lists of

citations with parenthetical descriptions of the case holdings will be acceptable in this

regard.1 The parties’ lists of authorities are due thirty (30) days from the entry of this Order.

This Order is not meant to be an invitation for supplemental or re-stated arguments

supporting or opposing the Motion but rather simply for additional citations and authorities




1   Plaintiff has elected to proceed pro se and appropriate latitude will be given in that respect.

                                                             2
              that, in light of the transfer of the case, may assist the Court in addressing the Motion more

              expeditiously.


Signed: November 16, 2018




                                                            3
